Title: To Alexander Hamilton from Lewis Tousard, 13 January 1800
From: Tousard, Lewis
To: Hamilton, Alexander


          
            Sir
            Philadelphia January 13th. 1800
          
          I have received your Letter of the 22nd Decr. 1799, and will immediately proceed to execute your Orders to the best of my Ability. Agreably to your verbal Permission to choose a Cadet to assist me in that Commission, I have ordered Cadet James Wilson to perform that Duty. In order to entitle him to the Compensation for the Expenses attending his Stay in Philadelphia, it will be necessary to have your Authorization by Writing for so doing, and your Approbation of the Choice I have made of him for that Purpose. I respectfully request you to send me both.
          In Answer to your Letter of the 8th Inst. of which I have the Honor to acknowledge the Receipt, I here enclose the Number of Guns which are mounted or now mounting at Rhode-Island, and the Proportion in which the Pieces are distributed at the different Posts. 
          You will undoubtedly be sensible of the Propriety of my asking more Guns to defend Newport Harbour than those already fixed at the different Posts in it. Sir, that Harbour is not like the other Ports on the Atlantic; I make no Doubt but if the United States are at War with a maritime Power, it will be attacked before any other; it presents so many Advantages to an Enemy, that they would exert all their Might to get Possession of it. It is then our duty to secure those Advantages to ourselves: therefore a great Number of Guns ought to be employed in its Defence. Whatever Army the United States may keep on Foot, a sufficient Proportion ought to be always garrisoned at the Different Posts of Newport Harbour, and form a Point of Security round which the Citizens and Militia may rally; otherwise, an incomplete System of defence will place all the Works, the Cannons which are already in the Forts, the Ammunition and Stores, in the Hands of the Enemy, and turn them against us. These Reasons you will feel as well as I do myself. I would also suggest the Propriety of providing all the Articles which may be necessary for the Defence of each of the Forts as they are completed; and even Provisions of Bread and Salt Meat for at least one Month of Defence in Case of an Attack; they may be renewed in a certain Space of Time, and put in Consumption in the Winter, when the Weather is such as to render it difficult for the Men to go for Provisions.
          The whole being respectfully submitted to your Consideration I remain Your obliged and humble Servant.
          
            Lewis Tousard
          
          The Hble General Hamilton—
        